Mr. Justice McDonald delivered the opinion of the court. 2. Warehousemen, § 25*—When provision in contract of storage for repair or replacement of injured goods is cumulative remedy. Where a contract for the storage and safekeeping by defendants of certain goods of plaintiff’s provided that in case of breakage or marring of such goods the defendants would repair same, if possible, and, if not, replace them with new goods of same value, held that such provision was not mandatory but afforded plaintiff a cumulative remedy to be availed of or not as he saw fit. 3. Damages, § 151*—when excessive for injury to goods stored with warehouseman. Damages for six hundred fifty dollars held excessive, where the evidence showed that the cost of repairing plaintiff’s furniture damaged by defendants’ negligence was three hundred fifty dollars, and there was no evidence as to the actual amount of other damages shown, in an action against a warehouseman to recover damages for injuries to a quantity of household goods.